IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS E. OWENS and
D()NNA OWENS,

Plaintiffs,
V. Civil No. 18-1421
JP M()RGAN CHASE BANK and
RUSHMORE LOAN MANAGEMENT
SERVICES, LLC,

\./\./\./V\./VVVVV\./

Defendants.

OPINION and ORDER

Plaintiffs Thomas E. Owens and Donna Owens bring this action against Defendant JP
Morgan Chase Bank (“JP Morgan”) and Rushmore Loan Management Services, LLC
(“Rushmore”), alleging Violations related to the servicing of Plaintiffs’ mortgage. Plaintiffs’
Complaint alleges claims under the Fair Debt Collections Act, Breach of Contract, and the
Pennsylvania Loan lnterest and Protection Act. Presently before the Court is Defendants’
Motion to Dismiss Plaintiffs’ claims for failure to state a claim upon Which relief can be granted
ECF No. 2. For the reasons that folloW, Defendants’ Motion to Dismiss is denied in part, and
granted in part, Without prejudice
I. BACKGROUND

Plaintiffs Thomas E. OWens and Donna Owens are the owners of a personal residence,
located at 601 6th Street, Trafford, Westmoreland County, Pennsylvania. Compl. 1] 3. Plaintiffs
obtained a mortgage from One Stop l\/lortgage in 1996. Compl. 1114, 12, 27 (C)ne Stop Mortgage
documents, Oct. 29, 1996, EX. C (ECF No. l-3, at 25-68)). Defendant, JP Morgan, is the present

owner of Plaintiffs’ note and mortgage Compl. ‘W 4, 12. Defendant, Rushrnore, is the current

 

 

 

mortgage loan servicer, having received the loan servicing obligations from Residential Credit
Solutions, Inc. (“Residential Credit Solutions”), in late 2015. Compl. 1111 23, 38.

Plaintiffs initially filed a complaint in the Court of Common Pleas of Westmoreland
County, Pennsylvania on October ll, 2018, at Docl<et No. 4625 of 2018. ECF No. 1-3.
Defendants timely removed the case to this court on October 23, 2018, pursuant to 28 U.S.C. §
1331. Federal jurisdiction is based upon Plaintiffs’ claim that Rushmore has violated the Fair
Debt Collections Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. ECF No. 1. Plaintiffs also
allege breach of contract and violations of the Pennsylvania Loan Interest and Protection Act, 41
Pa. Cons. Stat. §§ 101-605 (commonly known as and referred to herein as “Act 6”).

A. Prior Lawsuits

Plaintiffs have filed four lawsuits, germane to their claims filed against Defendants in the
instant lawsuit, all arising out of Plaintiffs’ 1996 residential mortgage These suits were filed as
follows:

¢ 2012 Owens v. J l\/Iorgan Chase Banl< and Residential Credit
Solutions Inc., Civil No. 12-1081, Western District of Pennsylvania;

 

¢ 2014 Owens v. Residential Credit Solutions. lnc., Civil No. 14-1148,
Western District of Pennsylvania;

 

0 2015 Owens v. Residential Credit Solutions. lnc., No. 2015-2467,
Couit of Common Pleas of Westmoreland County; and

0 2018 Owens v. JP l\/Iorgan Chase Banl< and Rushmore Loan
Management Services, LLC, No. 2018-4625, Court of Common Pleas
of Westmoreland County, removed to Westein District of
Pennsylvania, and filed at Civil No. 18-1421 (present case).

The three prior lawsuits are matters of public record, thus the Couit may take judicial notice of

them. All four lawsuits are factually and chronologically related to each other. First, in the

 

instant Complaint, Plaintiffs allege that their present claims have their genesis in Plaintiffs’ 2012
federal lawsuit. Compl. 1111 14-19. Next, the 2014 federal lawsuit, filed only against Residential
Credit Solutions, was dismissed after the Court (i) found that Residential Credit Solutions was
not a debt collector subject to the FDCPA, (ii) determined that Residential Credit Solutions had
complied with the applicable reporting requirements, and (iii) declined to exercise supplemental
jurisdiction over the remaining state law claims. (_)M, Civ. No. 14-1148, l\/lem. Order, Apr.
14, 2015 , ECF No. 17. Thereafter, in 2015, Plaintiffs filed their unresolved state law claims in
their Complaint against Residential Credit Solutions in Westmoreland County, Pennsylvania.
2015 Westmoreland County Compl., No. 2465 of 2015 (ECF No. 2-5). Plaintiffs therein sued
Residential Credit Solutions for breach of the September 13, 2013 Settlement Agreement, which
resolved Plaintiffs’ 2012 lawsuit. 2015 Westmoreland County Compl. 111 7-12, 22, 39-41.

ln all of their lawsuits, Plaintiffs assert repeating claims that Defendants have been
representing that Plaintiffs are in arrears in their mortgage and escrow payments1 ln their 2014,

2015, and 2018 lawsuits, Plaintiffs also set forth nearly identical allegations regarding their

 

1111 their 2012 federal Amended Complaint, Plaintiffs’ alleged that JP Mor'gan and Residential Credit Solutions had,
“alleged the Plaintiffs were making insufficient mortgage payments, as the monthly payment did not account for an
‘escrow shortage.” 2012 Anr. Compl. jj 25, Civ No. 12-1081. ln Plaintiffs’ 2014 federal Complaint, Plaintiffs
alleged that Residential Credit Solutions, “alleged the Plaintiffs were making insufficient mortgage payments, as the
monthly payment did not account for an ‘escrow shortage’ which included unpaid late charges, outstanding
advances/fees, and $2,762.67.” 2014 Compl. 11 17, Civ. No. 14-1148. Plaintiffs also attach their “rnonthly
[mortgage] statement for June 2014,” as an exhibit to their 2014 federal Complaint. I_d. ln the 2015 Westmoreland
County Complaint, Plaintiffs allege that, “the Defendant alleged the Plaintiffs were making insufficient mortgage
payments, as the monthly payment did not account for an ‘escr‘ow shortage’ which included unpaid late charges of
$655.56, outstanding advances/fees of $6,819.56, and $2,762.67 in past due payments.” Westmoreland County
Compl. 11 14. Plaintiffs again support this allegation With “the monthly [mortgage] statement for June 2014.” ld
Finally, in the instant Complaint, Plaintiffs allege that “the Defendant alleged the Plaintiffs were making insufficient
mortgage payments, as the monthly payment did not account for an ‘escr'ow shortage’ Which included unpaid late
charges, outstanding advances/fees, and $2,762.67.” Compl. 11 21. Plaintiffs support this allegation by attaching
“the monthly [mortgage] statement for June 2014,” as an exhibit Ld.

3

 

 

monthly mortgage paymentsz, and regarding Defendants improper legal fee charges3. In the
2012 federal lawsuit, defendant Residential Credit Solutions, was dismissed because the court
found that Residential Credit Solutions was not a debt collector capable of being sued under
Plaintiffs’ claim. Also, Plaintiffs resolved its 2012 claims against JP Morgan by Settlement
Agreement. In the 2014 federal lawsuit, defendant Residential Credit Solutions, was dismissed,
based on the 2012 court ruling. The 2015 Westmoreland County lawsuit remains pending.4

B. Breach of Contract Claim

ln Count l, Plaintiffs sue JP Morgan for breach of contract. Compl. 1111 48-53. Plaintiffs
allege that the instant Complaint is grounded in Plaintiffs’ 2012 federal lawsuit in this Court,
docketed at Civil Action No. 12-81. Compl. 11 13. In that lawsuit, Plaintiffs alleged, among
other things, that JP Morgan had not properly serviced Plaintiffs’ mortgage obligation Compl. 11

15. Plaintiffs alleged that they had completed a Chapter 13 Bankruptcy, which had cured their

 

2 In Plaintiffs’ 2014 federal Complaint, Plaintiffs alleged they “continued to make their monthly mortgage payments
per the [settlement] agreement and to this date [August 26, 20141 the Plaintiffs have not been late on a payment, nor
have the Plaintiffs missed a payment.” 2014 Compl. 11 16. ln Plaintiffs’ 2015 Westmoreland County Complaint,
Plaintiffs allege that they “continued to make their monthly mortgage payments per the [settlernent] agreement and
to this date [May 21, 2015] the Plaintiffs have not been late on a payment, nor have the Plaintiffs missed a

paymen .” 2015 Westmoreland County Compl. 11 16. ln the instant Complaint, Plaintiffs allege they “continued to
make their monthly mortgage payments per the [settlement] agreement and to this date [October ll, 2018] the
Plaintiffs have not been late on a payment, nor have the Plaintiffs missed a payment.” Compl. 1120.

3 In the 2014 federal Complaint, Plaintiffs alleged that Defendant engaged in “the improper charging of legal fees”
incurred by JP Morgan Chase Bank “in litigating the prior lawsuit.” 2014 Compl. 1111 29, 45. ln the 2015
Westmoreland County Complaint, Plaintiffs alleged that “[r]ecently the Plaintiffs learned that [Residential Credit
Solutions] charged them attorney’s fees from [] at least one if not two prior lawsuits.” 2015 Westmoreland County
Compl. 11 32. In support of this allegation Plaintiffs attached a “copy of the May 2015 [mortgage] statement.” lc_l;

In the 2018 lawsuit, Plaintiffs allege that “[r]ecently the Plaintiffs learned that [Residential Credit Solutions] charged
them attorney’s fees nom [] at least one if not two prior lawsuits.” Compl. 11 28. In support of this allegation
Plaintiffs attached a “copy of the April 2015 [mortgage] statement.” ld_.

4Although Plaintiffs argue that references to their 2012, 2014, and 2015 cases should be stricken from Defendants’
motion to dismiss, because all four lawsuits are based on the same essential facts and claims, they are relevant.
Plaintiffs’ request to strike reference to the prior lawsuits is denied.

4

 

 

pre-bankruptcy mortgage arrearage Compl. 11 16. Despite the cure, JP Morgan considered
Plaintiffs’ mortgage to be in arr'ears. Compl. 11 17. Plaintiffs and JP Morgan resolved the 2012
lawsuit through a Settlement Agreement, dated September 13, 2013. Compl. 11 18 (Settlement
Agreement, Sept. 13, 2013, Ex. A to Compl. (ECF No. 1-3, at 16-23)). Pursuant to the
Settlement Agreement, JP Morgan “reset the mortgage princip[al] and payment to August 1,
2013,” and thereafter, Plaintiffs allege they timely made every monthly payment Compl. 1111 19-
20; Settlement Agr. 11 1.c.

ln their present Complaint, Plaintiffs allege that their May 6, 2014 mortgage statement
represented that the Plaintiffs were making insufficient mortgage payments, because the monthly
payment amount did not sufficiently fund an escrow shortage The escrow shortage included
unpaid late charges, outstanding advance/fees, and $2,762.67. Compl. 11 21 ; May 6, 2014
Mortgage Statement, Ex. B (ECF No 1-3, at 24). Said Mortgage Statement reflects the following
items:

a negative Escrow Balance of ($2,316.27);
Unapplied Funds Balance of $795.03;
Past Due Payments of $2,762.67;

Unpaid Late Charges of $655.56;

A Regular Monthly Payment of $920.89;
Propeity lnspection Fee of $11.50; and
Funds Received of $711.64.

ECF No. 1~3, at 24. Plaintiffs allege that they “could not understand why their escrow balance
went from a surplus of over $5,000 to a deficit of $3,000 in a year.” Compl. 11 22. Plaintiffs
allege they continued to submit timely monthly mortgage payments, but the loan servicers,
Residential Credit Solutions, and thereafter Rushmore, refused the payments. Compl. 11 23. As

a result of the loan servicer’s refusal of Plaintiffs’ payments, the principal balance of the

mortgage obligation has increased beyond the initial loan amount. Compl. 11 24. Plaintiffs claim
that JP Morgan breached the Settlement Agreement, because of the additional, unauthorized
charges without notice Compl. 11 49. In its motion to dismiss, JP Morgan argues that Plaintiffs’
breach of contract claim is barred by the four-year applicable statute of limitations

B. Violations of Act 6

ln Count 2, Plaintiffs allege that JP Morgan violated Act 6, 41 Pa. Cons. Stat. §§ 101-
605, by charging, collecting, or attempting to collect, attorneys’ fees, and interest in excess of the
allowable amount. Compl. 1111 54-59. Plaintiff’ s assert two distinct Act 6 violations: a “usury
claim,” arguing that JP Morgan collected and charged a usurious interest rate on the mortgage
and an “unlawful attorney’s fees claim,” arguing that JP Morgan collected or attempted to collect
unlawful attorney’s fees.

1. Act 6 Usury Claim

Plaintiffs first allege that their relevant initial, October, 1996, principal mortgage loan
was $48,751. Because their residential mortgage was below $50,000, the then~applicable Act 6
statute provided for a maximum lawful rate of interest at 9.5%. Compl. 1111 26 & 27 (citing
Pennsylvania Bulletin, Sept. 28, 1996, Ex. D, ECF no. 1-3, at 69). Plaintiffs allege that their
mortgage interest rate of 9.95% exceeded the lawful rate Compl. 11 27 (citing October 29, 1996
original mortgage documents, Ex. D, ECF No. 1~3, at p. 26; and see ang Ex. B, ECF No. 1-3, at
p. 24). ln its motion to dismiss, JP Morgan argues that Plaintiffs’ Act 6 usury claim is preempted

by the National Bank Act.

 

2. Act 6 Unlawful Fees Claim

Plaintiffs allege that they learned that Residential Credit Solutions had charged Plaintiffs
undisclosed, excessive, and retaliatory attorney’s fees “from at least one if not two prior
lawsuits,” in violation of the Settlement Agreement and Act 6. Compl. 1111 28-32. Plaintiffs also
allege that Residential Credit Solutions charged unwarranted late fees and inspection costs of
$1,164, even though Plaintiffs “are not behind on their obligation or if they are behind such
arrear[age] is the sole result of the Defendant refusing to take their payments.” Compl. 11 33.
Plaintiffs allege that Rushmore and JP Morgan continue to impose the unwarranted charges.
Compl. 11 34. Plaintiffs allege that the unwarranted and illegal charges derive from attorney’s
fees, excessive and usurious interest, illegal late fees and inspection costs, and an illegal and
unknown lump sum charge imposed after JP Morgan “repaired the servicing of the Plaintiffs’
obligation.” Compl. 11 35.5 In its motion to dismiss, JP Morgan argues that the Act 6 unlawful
attorney’s fees claim must be dismissed, because said claim is barred by the four-year statute of
limitations of 41 Pa. Cons. Stat. § 502.

3. Violations of the FDCPA

ln Count 3, Plaintiffs allege that Rushmore violated the FDCPA, by falsely representing
the character and amount of the debt in the following ways:

(i) by incorporating “the disputed tax/insurance payment,” in its notices
concerning the debt;

(ii) by charging a usurious interest rate ;

 

5 Despite Plaintiffs’ reference to other unlawful char'ges, Plaintiffs only assert Act 6 violations specifically based on
alleged excessive attorney’s fees and an alleged excessive interest rate Compl. 11 57.

7

 

(iii) by incorporating “attorney’s fees which are not chargeable or collectable,”
under Act 6 or pursuant to the terms of the mortgage;

(iv) by creating the implication that attorney’s fees “related to the prior lawsuit
were payable by the Plaintiffs” when under the terms of Settlement Agreement
such fees were not collectible; and

(iv) by imposing charges for “showing up at Plaintiffs’ residence to see if they
continued to reside at their residence”

Compl. 1111 60-61a., 62. Plaintiffs allege that Rushmore began to harass Plaintiffs by “repeatedly
and criminally trespassing on the Plaintiff s porch to place a post card/ door hanger,” even though
Rushmore knew Plaintiffs were represented by counsel. Compl. 1111 38-43. As such, Plaintiffs
allege that Rushmore violated the FDCPA by criminally trespassing on Plaintiffs’ property to
hang the door hangers, and by communicating with plaintiffs through the use of a post card or
door hanger. Compl. 1111 61b-61c. In regard to when Rushmore engaged in this alleged unlawful
conduct, Plaintiffs allege only that “the last post card placed on the Plaintiffs’ door occurred in
July 2018.” Compl. 11 44. Plaintiffs do not provide dates as to when any of the other alleged
conduct occurred, although, based on the timing of the transfer of the mortgage loan servicing to
Rushmore, Rushmore’s alleged conduct could not have occurred until sometime in 2015.
Compl. 11 38. ln its motion to dismiss, Rushmore argues that Plaintiffs’ FDCPA claims, insofar
as they are premised upon alleged conduct occurring outside the applicable one-year limitations

period of 15 U.S.C. § 1692k(d), are barred.

II. STANDARD OF REVIEW

When reviewing a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, the court
must “accept all factual allegations as true, construe the complaint in the light most favorable to
the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff
may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir. 2014) (quoting Mips
v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a motion to dismiss a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face”’ Ashcroft v. lgbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Coi;p.
v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” M, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see
also Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare
recitals of the elements of a cause of action, supported by mere conclusory statements, do not
suffice.” leal, 556 U.S. at 678. “Factual allegations of a complaint must be enough to raise a
right to relief above the speculative level.” Twombly, 550 U.S. at 55 5. A pleading party need
not establish the elements of a prima facie case at this stage; the party must only “put forth
allegations that ‘raise a reasonable expectation that discovery will reveal evidence of the
necessary element[s].”’ Fowler v. UPl\/IC Shadvside, 578 F.3d 203, 213 (3d Cir.2009) (quoting
Graff v. Subbiah Cardiologv Associates. Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); s_e§_
also Connellv v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016) (“Although a reviewing
court now affirmatively disregards a pleading’s legal conclusions, it must still . . . assume all

remaining factual allegations to be true, construe those truths in the light most favorable to the

 

plaintiff, and then draw all reasonable inferences from them.”) (citing Foglia v. Renal Ventures

 

Mgm_t3 LLC, 754 F.3d153, 154 n. 1 (3d Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments Morse v. Lowei' Merion School District, 132
F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint Maio v. Aetna, 221 F.3d 472, 482 (3d
Cir.2000). The purpose of a motion to dismiss is to “streamline [ 1 litigation by dispensing with
needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326-327, (1989).

Finally, if the court decides to grant a Federal Rule of Civil Procedure 12(b)(6) motion to
dismiss for failure to state a claim upon which relief can be granted, the court must next decide
whether leave to amend the complaint must be granted The Court of Appeals has “instructed
that if a complaint is vulnerable to 12(b)(6) dismissal, a district court must permit a curative
amendment, unless an amendment would be inequitable or futile.” §h_i_lh}§, 515 F.3d at 236
(citing Gravson v. Mavview State Hosp., 293 F.3d 103, 108 (3d Cir.2002)).

III. DISCUSSION
A. Breach of Contract Claim

As regards Plaintiffs’ breach of contract claim against JP Morgan, Count 1, Plaintiffs
concede that their breach of contract claim is outside the statute of limitations, and is subject to
dismissal. Therefore, JP Morgan’s motion to dismiss Count l is granted, and said Count 1 is

dismissed

10

 

B. Act 6 Claims
1. Usury Claim

In response to Plaintiffs’ claim, that JP Morgan unlawfully charged and collected interest
in excess of the amount permitted under Act 6, JP Morgan moves to dismiss said claim because
it is preempted by the National Bank Act, 12 U.S.C. § 1, et seq. “ln Beneficial Nat'l Bank v.
Anderson, 539 U.S. 1, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003), the Supreme Court definitively
held that §§ 85 and 86 of the [National Bank Act] completely preempt state law usury claims
against national banks.” In re Cmtv. Bank of N. Virginia, 418 F.3d 277, 294~95 (3d Cir. 2005).
The Supreme Court explained that, “[b]ecause §§ 85 and 86 provide the exclusive cause of
action for such claims, there is, in short, no such thing as a State-law claim of usury against a
national bank.” Beneficial Nat. Bank, 539 U.S. at ll.

Plaintiffs concede that JP Morgan Chase Bank is a national bank, and Plaintiffs
acknowledge that an Act 6 usury claim would be preempted, had their mortgage loan originated
with a national bank. Plaintiffs argue that their loan originated from a non-national bank entity,
thus preemption does not apply. Plaintiffs’ mortgage was originated by One Stop Mortgage, a
non-national bank. Compl. 11 27, and Ex. C to Compl., One Stop Mortgage closing and related
documents, Oct. 29, 1996 (ECF No. 1-3, at 25-68). Plaintiffs argue that, although JP Morgan
Chase Bank is a national bank, its purchase of their mortgage which was originally subject to
Act 6, did not “wash” the mortgage of Act 6 protection. Therefore, Plaintiffs argue that their
mortgage is not preempted by the National Bank Act, and Plaintiffs’ Act 6 usury claim survives.

The Court’s review of the relevant case law demonstrates that when determining

preemption issues, courts should look to the loan’s origination. Where the loans originate from a

ll

non-national bank entity, federal preemption does not apply.6 lnsofar as federal preemption
under the National Banking Act does not apply to loans originated by a non-national bank,
presently, where Plaintiffs’ mortgage originated with One Stop Mortgage, a non-national bank,
even though the present assignee, JP Morgan, is a national bank, federal preemption does not
apply. As such, Plaintiffs’ state law Act 6 usury claim is not preempted Defendants’ motion to
dismiss this claim, based upon preemption, is denied
2. Unlawf`ul Fee Charges

In addition to Plaintiffs’ Act 6 usury claim, Plaintiffs allege that JP Morgan violated Act
6 by collecting, or attempting to collect excessive attorney’s fees. Compl. 11 57.a. In its motion
to dismiss this claim, JP Morgan argues that the attorney fees at issue accrued and Plaintiffs were
aware of said fees more than four years before they filed this lawsuit. As such, JP Morgan
argues that Plaintiffs’ claim is barred by Pennsylvania’s four-year statute of limitations 41 Pa.
Cons. Stat. § 502. As regards Plaintiffs knowledge of the fees, in their August 26, 2014 federal
Complaint, Plaintiffs alleged that JP Morgan had engaged in “the improper charging of legal
fees.” 2014 Compl. 1111 29, 45. Thus, Plaintiffs were aware of said alleged unlawful fees since

August 26, 2014, which was more than four years before Plaintiffs filed their present case

 

6 _S_e_e Decohen v. Caoital One, N.A., 703 F.3d 216, 227 (4th Cir. 2012) (state law claim not preempted by federal
law where loan originator was not a national bank). ld at 227; Epps V. JP Morgan Chase Bank, 675 F.3d 315 (4th
Cir.2012) (same); Thomas v. U.S. Bank Nat. Ass'n ND` 575 F.3d 794, 800 (8th Cir. 2009) (no preemption Where the
defendants, national banks, did not originate the loan, but were assignees who subsequently purchased the loans
from a non-national bank loan originator); Aguayo v. U.S. Bank, 653 F.3d 912, 919 (9th Cir. 2011) (preemption
does not apply to loan, originated by a non-national bank car dealership, that was subsequently assigned to a
national bank); In re chen Loan Servicing, 491 F.3d 638 (7th Cir. 2007) (preemption applied Where originating
institution, at the time of loan origination, was a national bank); ln re Community Bank ofNoithern Virginia,

418 F.3d 277, 297 (3d Cir. 2005) (preemption did not apply where loans were in fact originated by a non-national
depository institution, which was not a national bank); Krispin v. Mav Den't Stores Co.. 218 F.3d 919, 924 (8th Cir.
2000) (preemption determined based upon status of entity originating the debt rather than status of subsequent
holder cf debt).

12

 

However, an Act 6 claim for excessive fees accrues upon payment of said fee; it does not accrue
upon charge of the fee or upon obligor’s knowledge of the fee7 41 Pa. Stat. Ann. § 502; w
v. Second Nat. Bank of Erie, 72 Pa. 209, 214 (1872). Section 502 of Act 6, specifically provides
that an Act 6 claim must be “commenced within four years from and after the time” that plaintiff
has made payments in excess of the allowable amounts (or paid interest in excess of the
allowable amount). 41 Pa. Stat. Ann. § 502. Theref`ore, JP Morgan’s motion to dismiss, based
upon the passage of four years from when the fee was charged or from when Plaintiffs knew of
the alleged excessive fees, is denied
3. Sufficiency of the Act 6 Claims

As regards the sufficiency of Plaintiffs’ Act 6 claims, Plaintiffs must allege that they have
in fact paid the alleged usurious interest and in fact paid the alleged unlawful attorney’s fees.
Glover v. Udren, No. CIV. 08-990, 2013 WL 6237990, at *20 (W.D. Pa. Dec. 3, 2013). “By its
terms, § 502 only provides a remedy to ‘[a] person who has paid charges prohibited or in
excess of those allowed by this act or otherwise by law . . . .’ Salvati v. Deutsche Bank Nat. Tr.
~C_o;, 575 F. App'x 49, 54 (3d Cir. 2014) (quoting 41 Pa. Stat. Ann. § 502; emphasis in original).
A demand by the lender for unlawful excessive interest “alone is not sufficient to confer a private
cause of action [under section 5021 if interest in excess of the statutory maximum was never

collected.” Wave v. First Citizen's Nat. Bank 846 F. Supp. 310, 319 (M.D. Pa. 1994).

 

7 Because the statute specifically directs that payment is the triggering event, Plaintiffs argument that the statute of
limitations does not begin to run until the final alleged unlawful charges are assessed by JP Morgan, is similarly
without merit. Pltfs. Bi'. Opp. 6. Again, the limitations period for an Act 6 claim is calculated as acknowledged by
Plaintiffs, from the time of payment of alleged unlawful charges, and not from the time of imposition of charges by
a defendant l_d_.

13

 

Plaintiffs have not adequately alleged that they have made the requisite unlawful
payments of usurious interest or unlawful attorney’s fees in order to state a valid Act 6 claim.
Plaintiffs allegations and exhibits show that they were allegedly billed for alleged unlawful
charges, and that they were charged an alleged unlawful interest rate above the allowable
amount; however, Plaintiffs do not plead facts as to when or what charges were collected by
Defendants. To the contrary, Plaintiffs have alleged that, at least as of mid-2014, Defendants
refused to accept Plaintiffs’ payments Compl. 1111 23, 24. Thus, while Plaintiffs generally allege
that they have made payments that contained additional and excessive interest payments, they
also plead that JP Morgan has refused the same since 2014. Therefore, because Plaintiffs have
failed to allege that they have actually paid unlawful charges within the four-year limitations
period, they have failed to state an Act 6 claim. The Act 6 claims, Count 2, are dismissed,
without prejudice Plaintiffs will be given an opportunity to amend their Complaint to plead
facts to set forth that they have actually paid and JP Morgan has collected_the requisite payments
from on, or after, October 11, 2014, within the four-year period before the October 11, 2018
filing of the instant Complaint. 41 Pa. Stat. Ann. § 502.

C. FDCPA Claims

Finally, Rushmore argues that Plaintiffs’ FDCPA claims are barred to the extent that any
claim is based on alleged conduct that occurred outside the one-year statute of limitations period
of 15 U.S.C. § 1692k(d). Section 1692k(d) provides that an action to enforce the FDCPA may
be brought “within one year from the date on which the violation occurs.” 15 U.S.C. § 1692k(d).
Plaintiffs allege a variety of conduct by Rushmore that allegedly violates the FDCPA. §_e_e_

Compl. 1111 38-43;60-61. Only one of these alleged violations occurred within one year before

14

 

Plaintiffs filed their October 11, 2018 Complaint. Specifically, Plaintiffs allege that in July
2018, an unlawful post card was placed on Plaintiffs’ door. Compl. 11 44. Therefore, this
conduct is not barred by the FDCPA one-year statute of limitations Rushmore’s motion to
dismiss Plaintiffs’ FDCPA claim, in relation to the July, 2018, incident, is denied Rushmore’s
motion to dismiss Plaintiffs’ FDCPA claims, for alleged conduct occurring before October 11,
2017, is granted, without prejudice
IV. CONCLUSI()N

Accordingly, based upon the foregoing discussion, Defendants’ Motion to Dismiss (ECF

No. 2) is DENIED in part, and GRANTED in part, as follows:

1. The Motion to Dismiss is GRANTED as to Plaintiffs’ Breach of Contract Claim

asserted in Count 1. Count 1 is hereby DISMISSED, with prejudice

2. The Motion to Dismiss is DENIED as to Defendants’ argument that Plaintiffs’
Act 6 Usury Claim asserted in Count 2 is preempted by the National Bank Act. The
Motion to Dismiss is DENlED as to Defendants’ argument that Plaintiffs’ Act 6
Unlawful Attorneys’ Fees Claim asserted in Count 2 is barred by the statute of
limitations Plaintiffs’ Act 6 Claims, asserted in Count 2, are DISMISSED, without

prejudice, for failure to state a claim upon which relief can be granted

3. The Motion to Dismiss is DENIED as to Plaintiffs’ Count 3 FDCPA claim, based on
Rushmore’s conduct occurring in July, 2018. The Motion to Dismiss is GRANTED as to
Plaintiffs’ Count 3 FDCPA claims, which are premised upon alleged conduct occurring

outside the one-year statute of limitations

15

 

 

 

IT IS FURTHER ORDERED that Plaintiffs are granted leave to file an amended
complaint consistent with this Opinion no later than May 10, 2019. Defendants shall file an
answer or response within 14 days of the filing of an amended complaint If no amended
complaint is filed by May 10, 2019, Defendants shall file an answer to the remaining claim in the

original Complaint by May 24, 2019.

iT rs So oRi)EREl);
///
////

Dated:e% _, ef¢/§§/ 7 <""` MéM/M¢§%z}?§r:§;z¢@/

United States District Judge

16

 

